Qua, J.
This petition is brought to secure the quashing of an order of the respondents suspending the licenses of the petitioner as a master and as a journeyman plumber for "allowing the Union Plumbing Company to engage in the business of a Master Plumber on . . . [his] license.”
This case was argued with Attorney General v. Union Plumbing Co. Inc., ante, 86. The facts are stated in this record in somewhat meager form, but with proper inferences they appear to be substantially as set forth in that case. For reasons there elaborated it appears that the petitioner was associated with the Union Plumbing Co. Inc. in carrying on an unlawful plumbing business with the aid of his licenses. The order of the board was valid under G. L. (Ter. Ed.) c. 142, § 6, as amended.

Petition dismissed.

Memorandum.
On the seventh dajr of July, 1938, the Honorable James Joseph Ronan was appointed a Justice of this court. He first sat with the court in Boston on July 8, 1938.